DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first cutting blade unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a height of a tip thereof from a specified level point of said support member which is substantially parallel to said cutting direction is lower than that of said second cutting blade” in Lines 9-11.  It is unclear what “than that” references.  Even assuming it is a height of the second cutting blade, it is unclear how the height is measured.  That is, it is not clear if the height is also taken between a reference line and second blade tip or whether the height is differently measured.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2014-114938 A) in view of Kaminski et al. (US Patent No. 4,784,534) and Miller (US Patent No. 6,767,168 B2).
(Claims 1, 6, 7 and 11) Shimizu et al. (Shimizu”) discloses a breaking-promotion-portion forming device (Fig. 5) of a connecting rod (W; Fig. 6), which includes a grooving tool (32).   The breaking-promotion-portion forming device includes a machine tool (30), which comprises a work holding section (34) to hold the large end part of the connecting rod and a tool holding section to hold the grooving tool (32) for the connecting rod (Fig. 5).  The work holding section and said tool holding section are provided to face each other (Fig. 5).  The breaking-promotion-portion forming device is capable of forming said breaking promotion portion at the large end part of the connecting rod by once reciprocating any one of said work holding section and said tool holding section of the machine tool along the cutting direction (Fig. 5).  The grooving tool for the connecting rod is capable of forming a substantially V-groove shaped breaking promotion portion for breaking and splitting a large end part of the connection rod at the large end part along a cutting direction (Figs. 5, 6).  The grooving tool includes a series of blades that include a first cutting blade unit including a plurality of cutting blades to cut a peripheral surface of a penetrating hole provided at the large end part of the connecting rod, a second cutting blade to finish a portion cut by the first cutting blade, and a support supporting the first cutting blade and the second cutting blade in order along a direction opposite to the cutting direction (Fig. 5).  Yet, the first cutting blade unit is not explicitly disclosed as having a height of a blade tip of each of the plurality of cutting blades measured from a specified reference line extending through said support which is substantially parallel to said cutting direction being lower than that of said second cutting blade, and the second cutting blade being made of a higher-hardness material than the plurality of blades of the first cutting blade unit, wherein the first cutting blade is made of high-speed tool steel, and said second cutting blade is made of cemented carbide.
Kaminski teaches a variable height, measured from a blade tip to a specified level point of a support member which is substantially parallel to a cutting direction, increasing from a first cutting blade of a broach/grooving tool such that the first blade is lower than a second cutting blade (Figs. 2, 3, 6, 7).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the grooving tool disclosed in Shimizu with an increasing height as taught by Kaminski in order to incrementally form the groove and reduce wear on the blades by forming the groove in steps.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales for supporting a finding of obviousness, including use of known technique to improve similar devices in the same way).
Miller discloses a broaching/grooving tool (Figs. 1, 4-11, 16-19) including cutting blades.   The cutting blades include a first and a second cutting blade.  These blades rough cut to finish cut the groove.  In one embodiment, the rough cut or first blade (425) is followed by a finishing blade (1902) in the direction opposite the cutting direction.  The blades may be either carbide or tool steel (Col. 5, Lines 8-9).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the grooving tool disclosed in Shimizu with a second cutting blade of carbide and a first cutting blade of tool steel as suggested by Miller as a function of the operations and material amount each blade removes (i.e., wear resistance where most needed based on forces acting on the tool) or as obvious to try based upon materials on hand when choosing between either carbide or tool steel leading to the predictable result of providing greater wear resistance in the finishing blade.  See KSR, 550 U.S. at 418.
(Claims 2, 8, 9 and 12) The modified tool has a first cutting blade unit (roughing portion) that includes the plurality of cutting blades having different blade-tip heights which become gradually higher along said direction opposite to the cutting direction (Shimizu Fig. 5; Kaminski Figs. 2, 3, 6, 7; Miller Figs. 1, 16-19).
(Claims 3-5, 10 and 13) The plurality of cutting blades of the first cutting blade unit is divided into a group positioned in a specified range and another group positioned in another range than said specified range (Shimizu Fig. 5; Kaminski Figs. 2, 3, 6, 7; Miller Figs. 1, 16-19).  The specified range is located on a leading side of said cutting direction such that a cutting blade positioned at a most leading side is included in the group positioned in the specified range.  The number of cutting blades belonging to the group positioned in the specified range is at least a half of a total number of the plural cutting blades of the first cutting blade (Shimizu Fig. 5; Kaminski Figs. 2, 3, 6, 7; Miller Figs. 1, 16-19).  The blade-tip heights of the cutting blades belonging to the group positioned in said specified range are configured such that an increasing degree of the blade-tip heights of the adjacent cutting blades located on the leading side of the cutting direction is substantially constant (Kaminski Fig. 2, 3, 6, 7), the blade-tip heights of the cutting blades belonging to the group positioned in said other range than the specified range- 23 -      are configured such that an increasing degree of the blade-tip heights of the adjacent cutting blades located on the leading side of the cutting direction being smaller than said increasing degree of the blade-tip heights of the adjacent cutting blades belonging to the group positioned in the specified range Kaminski Fig. 7).  That is, the Kaminski reference at least suggests that the rise in the cutting inserts does not only vary from constant but is greatest in variance towards the front of the tool.  The height variance is a result-effective variable because impacts forces on the tool (Figs. 10-13).  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to further modify the modified tool of Shimizu to have the claimed variable relationship in blade height as suggested by Kaminski in order to optimize the forces acting upon the tool and therefore extend blade life.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Response to Arguments
Applicant's arguments filed July 21,2022 have been fully considered but they are not persuasive.  Applicant argues that the Miller reference fails to suggest differing insert materials relative to the embodiment with the finishing blade.  Additionally, Applicant states that the Kaminski reference lacks disclosure of a constant increase degree in each claimed range of the first cutting blade unit.  Examiner disagrees.
The Miller reference does not limit the disclosure of the cutting inserts being of carbide or tool steel to only one embodiment.  In fact, Miller explicitly states that the recitation relative to one illustrated embodiment is not meant limit the scope of the invention to only that disclosed and modifications are envisioned (Col. 3, Lines 60-67; Col. 4, Liens 1-2; Col. 12, Lines 8-20).  It is also worth noting that the disclosure relative to insert material is the first embodiment that discusses inserts at all.  The lack of continued explicit disclosure is likely for the sake of being concise, not repetitive.   As such, the subject matter that cutting inserts may be either of the known materials would apply to cutting inserts, at least in an obvious manner as recited in the Action above, beyond the only those illustrated in Figure 4.
The rationale for modifying the Shimizu reference in view of Kaminski is not on the basis of Kaminski alone but also in view of the Smith optimization case law.  Applicant has not addressed the optimization rationale.  The Kaminski reference provides suggestion for modifying the heights of cutting inserts along the tool body.  The optimization rationale provides the basis for setting the respective blade heights in the manner claimed.  Thus, a prima facie case of obviousness has been established.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722